         Case 2:20-cv-00980-WBV-DPC Document 94 Filed 09/17/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

                                                 *
 AHMED BAQER, KLABERT JOSEPH                     *
 GUILLOT, JR., and KLABERT JOSEPH                *
 GUILLOT, SR.,                                   *
                                                 *
                   Plaintiffs;                   *           CIVIL ACTION NO.: 20-00980-
                                                 *           WBV-JCW
                               v.
                                                 *
                                                             JUDGE VITTER
 ST. TAMMANY PARISH GOVERNMENT,                  *
 a/k/a/ ST. TAMMANY PARISH COUNCIL; ST. *                    MAGISTRATE JUDGE PHILLIPS
 TAMMANY PARISH SHERIFF’S OFFICE;                *           CURRAULT
 RANDY SMITH, in his official and individual     *
 capacity; RODNEY J. STRAIN, in his official     *           JURY TRIAL
 and individual capacity; GREG LONGINO, in his *
 official and individual capacity; and LACEY     *
 KELLY, in her official and individual capacity; *
                                                 *
                     Defendants.                 *

*****************************************************************************

                   PLAINTIFFS’ MOTION TO SEVER AND CONSOLIDATE

       NOW COME the Plaintiffs, AHMED BAQER; KLABERT JOSEPH GUILLOT, JR.; and

KLABERT JOSEPH GUILLOT, SR., by and through their counsel of record ROMANUCCI &

BLANDIN, LLC; JACOB LITIGATION, INC.; and the GLORIOSO LAW FIRM, and Pursuant to

Rules 21 and 42 of the Federal Rules of Civil Procedure, Plaintiffs file their Motion to Sever and

Consolidate. In support thereof, Plaintiffs rely on the arguments and authority discussed in the

accompanying memorandum and exhibits.

   1. This Court has broad discretion pursuant to F.R.C.P. 21 to sever individual claims.

   2. This Court likewise enjoys broad discretion pursuant to F.R.C.P. 42 to consolidate claims

       presenting similar questions of law and fact.

   3. Plaintiffs submit this matter would be appropriately consolidated with the matter Louviere et.

       al. v. St. Tammany Parish Government, 2:20-cv-01840-WBV-DPC, currently pending before
          Case 2:20-cv-00980-WBV-DPC Document 94 Filed 09/17/20 Page 2 of 3



        the Court against defendants identical to those in the instant actions and bringing identical

        claims based on the conditions of the St. Tammany Parish Jail holding cells.

    4. Plaintiff Klabert Guillot, Jr. intends to seek individual relief different from the relief requested

        by his co-Plaintiffs. Severance of his individual claims is therefore appropriate.

        WHEREFORE, Plaintiffs respectfully request that this Honorable Court grant their motion in

its entirety, and thereby:

        1) Sever the claims of Plaintiff Klabert Joseph Guillot, Jr. from the instant action;

        2) Consolidate this matter with the case Louviere et. al. v. St. Tammany Parish Government,

            2:20-cv-01840-WBV-DPC; and

        3) For any other relief this Court deems just and proper.


                                               Respectfully Submitted,


                                               By: __/s/ Nicolette A. Ward___________
                                                      Attorney for Plaintiffs

Dated: September 16th, 2020
                                               Maria B. Glorioso (#24435), T.A.
                                               Vincent J. Glorioso, Jr. (#6064)
                                               THE GLORIOSO LAW FIRM
                                               2716 Athania Parkway
                                               Metairi, LA 70002
                                               Tel: (504) 569-9999
                                               Fax: (504) 569-9022
                                               maria@gtorts.com

                                               Devon M. Jacob (pro hac vice)
                                               JACOB LITIGATION, INC.
                                               P.O. Box 837
                                               Mechanicsburg, PA 17055-0837
                                               Tel: (717) 796-7733
                                               djacob@jacoblitigation.com

                                               Antonio M. Romanucci (pro hac vice)
                                               Bhavani K. Raveendran (pro hac vice)
                                               Nicolette A. Ward (pro hac vice)
                                               Ian P. Fallon (pro hac vice)
                                               ROMANUCCI & BLANDIN, LLC
Case 2:20-cv-00980-WBV-DPC Document 94 Filed 09/17/20 Page 3 of 3



                           321 N. Clark Street, Suite 900
                           Chicago, IL 60654
                           Tel: (312) 458-1000
                           Fax: (312) 458-1004
                           aromanucci@rblaw.net, b.raveendran@rblaw.net,
                           nward@rblaw.net, ifallon@rblaw.net
